Citation Nr: 0930640	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to exposure to radiation.

2.  Entitlement to nonservice-connected disability pension 
benefits.

3.  Entitlement to special monthly pension benefits based on 
the need for aid and attendance and/or housebound status.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to April 
1975 and from July 1976 to July 1980.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  This case was remanded by the 
Board in August 2005 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran has a current diagnosis of a psychiatric disorder for 
VA purposes.

2.  The Veteran is currently employed.

3.  The evidence of record does not demonstrate that the 
Veteran is in need of regular aid and attendance, is 
housebound, or has a permanent disability rated as 100 
percent disabling.


CONCLUSIONSOF LAW

1.  A psychiatric disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.125 (2008).

2.  The criteria for the award of a permanent and total 
disability rating for nonservice-connected pension purposes 
have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107(b) (West 
2002); 38 C.F.R. §§ 3.340, 3.342(a), 4.15, 4.16, 4.17 (2008).

3.  The criteria for special monthly pension benefits based 
on the Veteran's need for regular aid and attendance and/or 
housebound status have not been met.  38 U.S.C.A. §§ 1521, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.351, 
3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, letters dated in February 2003 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the Veteran in April 2004 and September 2005, 
after which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service treatment records, service 
personnel records, and VA medical treatment records have been 
obtained.  VA examinations were provided to the Veteran in 
connection with his claims in February 2004.

A further VA examination was deemed warranted by the Board in 
August 2005.  After some difficulties in locating the 
Veteran, a new examination was scheduled in April 2009.  
While the evidence of record does not include a copy of the 
notice which informed the Veteran of the date and location of 
the examination, the Veteran called the VA medical center 6 
days prior to the examination and cancelled it.  This shows 
that the Veteran did properly receive notice of the 
examination.  While the evidence shows that the Veteran 
cancelled the examination because "he does not know why we 
are requesting the exam[ination]," a letter was sent to the 
Veteran's last known address in April 2009 which specifically 
stated that the examination was in connection with his appeal 
and that failure to report for the examination without good 
cause would result in the claim being decided based on the 
evidence of record.  As the Veteran has never perfected the 
appeal of any issues other than those currently before the 
Board, the April 2009 letter was sufficiently clear to inform 
the Veteran of the reasons for the examination.  In this 
case, the Veteran was scheduled for a VA medical examination, 
properly informed that this examination was required for the 
adjudication of his appeal, and given notice of the 
consequences for failure to report for the examination.  
Therefore the duty to assist has been satisfied in this 
regard.  "[T]he duty to assist is not always a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

Psychiatric Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In a July 1971 service entrance examination report of medical 
history, the Veteran reported that he had previously 
experienced "nervous trouble," but had never received a 
prescription.  The psychiatric evaluation was normal.  A 
January 1974 service medical report stated that the Veteran 
complained of being anxious and nervous for several days due 
to problems at work.  After mental status examination, the 
impression was acute anxiety reaction.  A January 1974 mental 
health report dated the same day included similar complaints.  
The examiner stated that the Veteran

now denies having any problems with 
people in his work area, feels much 
better today which he attributes to the 
medications he has taken since yesterday.  
He feels his emotional display was the 
result of a build up of pressure from 
financial and internal conflicts. . . . 
He desires no further contact with the 
[mental health clinic] at this time.

In an April 1975 service separation report of medical 
history, the Veteran specifically denied a history of 
psychosis.

After separation from military service, in a January 2003 VA 
outpatient medical report, the Veteran complained of 
depressive symptoms for the previous 2 to 3 years, 
particularly during the holiday season.  He reported that he 
had never been treated for depression before.  No mental 
status examination was conducted, and no psychiatric 
diagnosis was given.

In a January 2004 VA outpatient medical report, the Veteran 
denied experiencing depression.  A February 2004 VA mental 
health examination report stated that the Veteran's claims 
file had been reviewed.  The Veteran reported that he became 
depressed approximately 1 to 2 years before after his mother 
died and his marriage ended.  After mental status 
examination, the examiner stated that the Veteran did not 
have an Axis I or an Axis II (clinical or personality 
disorder) diagnosis.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV (DSM-IV), 37 (1994).  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
80, which indicates that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-
IV, 46-47 (1994).  The examiner stated that the Veteran's GAF 
score "may have been as low as 60 last year when he was 
depressed."

VA depression and PTSD screens dated in March 2007 were 
negative.  In a March 2009 VA depression screen, the Veteran 
reported that in the previous 2 weeks, he had not experienced 
little interest or pleasure in doing things, or feeling down, 
depressed or hopeless.  The report stated that the depression 
screen was negative.

The medical evidence of record does not show that the Veteran 
has a current diagnosis of a psychiatric disorder for VA 
purposes.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
While an acute anxiety reaction was noted in service, by the 
Veteran's own statements it only lasted for several days 
before resolving.  There is no medical evidence of record 
that the Veteran experienced any in-service psychiatric 
symptoms after that single episode.  Furthermore, there is no 
medical evidence of record that a psychiatric disorder has 
ever been diagnosed for VA purposes.  While the Veteran 
complained of depression in January 2003, no diagnosis was 
given at that time.  For VA purposes, a diagnosis of a mental 
disorder must conform to the criteria of DSM-IV.  38 C.F.R. § 
4.125.  The only medical evidence of record which includes a 
DSM-IV compliant psychiatric evaluation is the February 2004 
VA mental health examination report, which stated that the 
Veteran did not have Axis I or Axis II diagnoses.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The Veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of a psychiatric disorder for 
VA purposes.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran's statements are not competent evidence he has a 
current diagnosis of a psychiatric disorder for VA purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is 
no medical evidence of record that provides a diagnosis of a 
psychiatric disorder for VA purposes.  As such, service 
connection for a psychiatric disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that provides a diagnosis of a psychiatric 
disorder for VA purposes, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nonservice-connected Pension

A pension is available to a Veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  There is total 
disability when there is present any impairment of the mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b); 38 
U.S.C.A. § 1502(a) (defining permanent and total disability); 
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).

Total permanent disability for pension purposes is determined 
under three separate regulations.  Under 38 C.F.R. § 4.15, 
permanent total disability occurs when there is a schedular 
rating total of 100 percent pursuant to the schedule of 
ratings or when one of the following conditions exist: the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden.

A total disability evaluation may also be assigned for 
pension purposes where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 4.16(a), 4.17.

If the Veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent total 
disability rating may still be achieved on a subjective, 
"average person" basis.  Under this standard, if the 
Veteran is unemployable due to his disabilities, age, 
education, occupational background and other factors, he may 
be considered permanently and totally disabled for pension 
purposes.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (2008).

A February 2004 VA psychiatric examination report stated that 
the Veteran worked for most of his life primarily as a 
mechanic.  He reported that his last job lasted from 1992 to 
2002 and that he left the job to take care of his mother, who 
was sick and dying.  The Veteran reported that he had 
returned to work as a mechanic after his mother's death, but 
was fired from his job during the probationary period 
"because he had forgotten to tighten an oil filter.  He 
feels the problem was he may have been distracted by some of 
the physical problems that he was having."  The Veteran 
reported that for the previous month he had been working 
full-time driving a truck.  He reported that he was going to 
have surgery on his hip a few weeks later and expected to be 
temporarily disabled for several months.

In a February 2004 VA general medical examination report, the 
Veteran reported that he had been a mechanic in service and 
from 1980 to 1992 after separation from service.  He reported 
that he had been a truck driver since that time, and was 
currently a truck driver.  The Veteran reported that over the 
previous 12 months, he had lost 5 days of work due to a skin 
disorder and 2 days of work due to a hip disorder.

A February 2004 VA aid and attendance examination report 
stated that the Veteran was going to have surgery later in 
February and was expected to require 3 months to recuperate.  
The Veteran reported that he worked as a truck driver.


Multiple VA medical reports show that the Veteran underwent 
left hip surgery in February 2004.  A March 2004 VA telephone 
note stated that the Veteran was a truck driver and needed 
documentation indicating how long he would be off work.  The 
note stated that a disability report was faxed which 
indicated that the Veteran would be off work for at least 3 
months, with an earliest return date of May 25, 2004.

An April 2004 note from a VA physician stated that the 
Veteran was totally disabled from performing any work due to 
left hip surgery in February 2004.  The VA physician stated 
that the Veteran would not return to work for 9 months from 
the date of the surgery.

In an April 2004 statement, the Veteran stated that he was 
unable to work due to his left hip surgery.  A May 2004 VA 
orthopedic clinic report stated that the Veteran was seen for 
a follow-up visit after left hip surgery that was performed 
11 weeks before.  The examiner stated that the Veteran "has 
a collapse and that there is no point in restricting 
activities any more.  He can engage in all the activities.  
However, at one time this collapse will increase and the 
[Veteran] will develop arthritic changes and he will need a 
hip replacement operation."

Multiple VA medical reports show that the Veteran underwent 
total left hip replacement surgery in August 2004.  The 
reports stated that the Veteran had previously been employed 
as a truck driver but was unemployed due to his left hip 
disorder.

In an October 2004 VA outpatient medical report, the Veteran 
stated that he felt great and was anxious to return to work.  
The examiner stated that the Veteran was "faring well" and 
his hip range of motion was painless.

A March 2007 VA outpatient medical report stated that the 
Veteran had not been seen by VA since 2004.  In an August 
2007 VA outpatient medical report, the Veteran reported that 
he was working.  A March 2009 VA outpatient medical report 
stated that the Veteran had not been seen by VA since August 
2007.  In an April 2009 VA outpatient medical report, the 
Veteran reported that he was employed as a truck driver.

The Veteran was born on February [redacted], 1953.  Accordingly, the 
Veteran does not satisfy the age requirement of 38 C.F.R. 
§ 3.3(a)(3)(vi).  As such, the Veteran may only qualify for 
an "improved" pension if he is found to be permanently and 
totally disabled from nonservice-connected disability not due 
to his own willful misconduct.

In regard to 38 C.F.R. §§ 4.16, 4.17, the Veteran's 
disabilities are currently evaluated as left hip arthralgia, 
rated as 20 percent disabling; bilateral hand eczema, rated 
as 10 percent disabling; residuals of a fracture of the left 
clavicle, rated as noncompensable; and depression, rated as 
noncompensable.  The Veteran's combined disability rating is 
30 percent.  Therefore, the percentage criteria of 38 C.F.R. 
§§ 4.16, 4.17 have not been met and the Veteran is not 
considered unemployable by those provisions.

Additionally, none of the Veteran's disabilities have 
resulted in the permanent loss of the use of the Veteran's 
hands, feet, or eyes.  Thus, a pension is not warranted under 
the criteria set forth in 38 C.F.R. § 4.15.  Finally, there 
are no factors present in this case which would warrant 
consideration of entitlement on an extraschedular basis.  38 
C.F.R. § 3.321(b)(2).  The Veteran is 56 years old and is 
currently employed.

The medical evidence of record shows that the Veteran was 
unemployed due to physical disabilities following 2 left hip 
operations.  However, this unemployment was temporary in 
nature.  It began in February 2004 and ended sometime between 
October 2004, when the Veteran ceased treatment with VA, and 
August 2007, when he reported he was working.  The evidence 
of record also shows that the Veteran has continued to work 
from August 2007 through the present.  Accordingly, the 
Veteran's period of unemployment following his left hip 
operations was only temporary in nature and thus does not 
meet the requirements of permanent unemployability.

As such, there is no medical evidence of record that the 
Veteran is unemployable for VA purposes.  The Board 
emphasizes that the Veteran has been employed for at least 
the previous 2 years, and possibly the previous 5 years.  
Accordingly, the Board finds that the Veteran is employable 
and thus does not meet the requirements of 38 C.F.R. § 3.321.

The Veteran's statements alone are not sufficient to prove 
that he is unemployable for VA purposes.  Espiritu, 2 Vet. 
App. at 495; Grottveit, 5 Vet. App. at 93.  As such, there is 
no competent evidence of record that the Veteran is 
permanently and totally disabled for VA purposes.  
Accordingly, entitlement to nonservice-connected disability 
pension benefits is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the evidence of record 
shows that the Veteran is currently employed, the doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.

Special Monthly Pension

Special monthly pension benefits are payable when the Veteran 
is in need of regular aid and attendance or has a permanent 
disability rated at 100 percent and has either an additional 
disability or disabilities independently ratable at 60 
percent or more or is permanently housebound.  38 U.S.C.A. § 
1521(d)(1), (e); 38 C.F.R. § 3.351(a)-(d).

Being permanently housebound means the Veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d).  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  Requiring the regular aid and attendance of 
another person occurs when the Veteran is blind or nearly 
blind, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance.  38 C.F.R. § 3.351(c).  A factual need for 
aid and attendance must be based on actual requirements of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
evidence need only establish that the Veteran is so helpless 
as to need regular, rather than constant, aid and attendance.  
Consideration is given to such conditions as: inability of 
the Veteran to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the Veteran to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers inherent in his daily environment.  
Bedridden is that condition which, through its essential 
character, actually requires that the Veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above exist and the particular personal functions 
which the Veteran is unable to perform should be considered 
in connection with his condition as a whole.  38 C.F.R. § 
3.352(a).

A February 2004 VA aid and attendance examination report 
stated that the Veteran drove himself to the clinic.  He was 
not hospitalized or permanently bedridden.  The Veteran's 
best corrected vision was not 5/200 or worse in both eyes.  
He was able to manage his own finances.  The Veteran had no 
trouble with dizziness, memory, balance, bladder 
incontinence, bowel incontinence, self-care, or travel from 
home.  The Veteran did have difficulty walking due to a left 
hip disorder and was scheduled for surgery.  The Veteran 
reported that he worked as a truck driver, left home 
regularly for outings such as dinner and shopping, but 
avoided large stores or malls due to difficulty walking.  On 
physical examination, the Veteran had no restrictions in 
feeding himself, fastening clothing, bathing, shaving, or 
using the toilet.  The Veteran left his home on a daily basis 
for work and other outings.  The examiner stated that the 
Veteran's restrictions were not expected to be permanent, 
though it depended on the outcome of the surgery.

The Board finds that the Veteran is not entitled to special 
monthly pension benefits.  First, as noted above, the Veteran 
does not have a permanent disability rated at 100 percent and 
thus does not quality for benefits based on being housebound.  
38 C.F.R. § 3.351(d).  Second, there is no evidence of record 
that the Veteran is in need of regular aid or attendance of 
another person.  38 C.F.R. § 3.351(b), (c).  The evidence of 
record shows the Veteran is not blind and is not in a nursing 
home, and does not show a factual need for aid and 
attendance.  38 C.F.R. § 3.351(b), (c); 38 C.F.R. § 3.352(a).  
The evidence of record does not demonstrate that the Veteran 
requires assistance from others for dressing, hygiene, 
eating, toileting, or protection from daily hazards or 
dangers, and the Veteran does not have any special prosthetic 
or orthopedic appliances and is not bedridden.  38 C.F.R. § 
3.352(a).  As noted above, the evidence of record shows that 
the Veteran has been employed for at least the previous 2 
years in a job that requires him to leave the house, and even 
during his temporary period of unemployment due to left hip 
surgery, there were no indications of an inability to conduct 
activities of daily living.  Accordingly, special monthly 
pension benefits are not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a psychiatric disorder is denied.

Entitlement to nonservice-connected disability pension 
benefits is denied.

Entitlement to special monthly pension benefits for aid and 
attendance and/or housebound status is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


